Citation Nr: 0723683	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-37 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from January 1985 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

A back disability, diagnosed as mechanical low back pain with 
a small posterior annular tear at L5-S1 and mild bilateral 
facet disease, is not attributable to service.  


CONCLUSION OF LAW

A back disability, diagnosed as mechanical low back pain with 
a small posterior annular tear at L5-S1 and mild bilateral 
facet disease, was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in June and August 2003 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  If there is VCAA deficiency, 
i.e., VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Simmons v. Nicholson, 487 
F. 3d 892 (2007); see also Sanders v. Nicholson, 487 F. 3d 
881 (2007).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The veteran indicated that he had 
received VA and private treatment, post-service.  The RO 
contacted the private facility.  The private facility 
indicated that fees were charged for obtaining records.  The 
veteran was notified that VA does not pay for these fees.  
The veteran was told that he could furnish these records.  He 
did not do so.  If a claimant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  See Dusek v. Derwinski, 2 Vet. App. 522 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

The RO also attempted to obtain all VA medical records.  The 
claimant indicated that he had been treated from January 1991 
to December 1992 and from January 2002 to December 2002 at 
the Milwaukee VA Medical Center.  However, multiple requests 
for these records yielded negative responses.  In September 
2005, the RO made a formal determination that there were no 
records for review for these time periods.  

The Social Security Administration (SSA) was contacted.  The 
SSA indicated that the veteran was not in receipt of SSA 
benefits and that agency had no medical records.  

Thus, there is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was 
also afforded a VA examination in November 2003.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reflect that the veteran was seen 
several times during service for recurrent back pain.  On 
February 16, 1985, the veteran was seen for a report of back 
pain of 2 days' duration. There was no associated dysuria or 
frequency of urination, abdominal pain, or pain radiating to 
the lower extremities.  On March 4, 1985, the veteran was 
seen for back pain of 2 weeks' duration.  Again, there were 
no associated symptoms and no trauma within the last 72 
hours.  In April 1985, the veteran was diagnosed as having 
lumbosacral strain or sprain.  Thereafter, complaints of back 
pain were continued.  On September 5, 1985, the veteran was 
seen for back pain of 6 months' duration.  The veteran 
related that he had hit his back on a protruding brick 6 
months ago and had been treated since that time to include 
with physical therapy.  However, whenever he would lift, the 
problem returned.  On examination, range of motion was 
painful, but there were no abnormalities or spasms.  The 
diagnosis was low back pain secondary to trauma.  He was 
given exercises to strengthen his back muscles, pain 
medication, and a "capt coster" was ordered.  

In July 1986, the veteran was afforded a VA separation 
examination.  On his Report of Medical History, he reported 
that he had recurrent back pain.  However, on physical 
examination, the spine was normal, musculoskeletal system was 
normal, and neurological system was normal.  

In May 2003, the veteran's claim for service connection was 
received.  He stated that he had a low back disability which 
had its onset during military service in a traumatic accident 
during basic training.  He related that he had been treated 
many times since service for this condition and would submit 
medical documentation to support his claim.  

Thereafter, the veteran did not in fact submit any supporting 
medical documentation.  Although VA attempted to obtain 
supporting medical records, as noted above, those attempts 
were futile.  

In November 2003, the veteran was afforded a VA examination.  
The claims file was reviewed.  It was noted that the veteran 
was treated during service on multiple occasions for back 
complaints.  The veteran reported that he had been seen, 
post-service, at a private hospital, underwent a magnetic 
resonance imaging (MRI), and participated in physical 
therapy.  The veteran did not have any of these supporting 
records with him.  Physical examination resulted in a 
diagnosis of mechanical low back pain.  In addition, x-rays 
revealed a small posterior annular tear at L5-S1 without 
convincing evidence of herniation.  There was mild bilateral 
facet disease.  Also, testing revealed no significant exiting 
nerve root or spinal canal compromise.  

The examiner opined that based on the history, physical 
examination, and diagnostic tests, it was not at least as 
likely as not that the current low back condition was service 
connected.  The examiner explained that after the veteran's 
discharge from service, he did not see any physician on an 
ongoing basis.  Although he reported that he had private 
treatment for a pinched nerve, he did not provide any records 
of that treatment.  It was noted an MRI had not shown any 
significant nerve root compromise.  Thus, it was not at least 
as likely as not that the current low back condition was 
service connected.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, No. 2007-4019 WL 1892301 Vet. App. 
July 3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, No. 04-0534 WL 
1745833 Vet. App. June 15, 2007). 

In this case, the veteran is competent to report inservice 
back pain and that he injured his back during service.  His 
reports of back injury resulting in back pain/lumbosacral 
strain or sprain during service have been substantiated.  The 
veteran is also competent to report post-service back pain 
and treatment.  

However, the issue does not involve a simple diagnosis and 
the veteran is not reporting a contemporaneous medical 
diagnosis.  He refers to past medical treatment.  The 
veteran's assertions regarding symptoms of the claimed 
disability have not been supported by a later diagnosis of a 
medical professional.  See Jandreau.  Thus, the veteran's lay 
assertions that current back diagnoses are related to service 
are not competent or sufficient.  

To the extent that the veteran is competent to state that he 
received post-service medical treatment, the veteran 
indicated that he would submit supporting medical records.  
He has failed to do so.  He was told that VA would not pay 
additional fees for these records, yet he did not obtain 
them.  He has told VA that he was in fact treated and paid 
for the treatment he received.  He has not submitted any 
supporting evidence of this treatment.  He was provided ample 
opportunity to cooperate in this regard.  In fact, the most 
recent effort to contact the veteran by telephone resulted in 
notification that the veteran was no longer able to be 
reached at the number furnished to VA.  The record 
contradicts the veteran's statements regarding VA treatment.  
Numerous attempts were made to locate the purported records, 
but all efforts were futile.  The Board finds that due to 
negative responses to VA's repeated inquiries regarding these 
records from the veteran and from VA, the veteran is not 
credible in his report of the nature of any post-service 
medical treatment.  

There is no competent medical evidence of any link between 
his current diagnosis and service.  The veteran is not 
competent to make this causal link or to state the etiology 
of his currently diagnosed back disability.  The competent 
medical evidence shows that currently diagnosed back 
disability is not related to service.  The VA examiner stated 
that based on the history, physical examination, and 
diagnostic tests, it was not at least as likely as not that 
the current low back condition was service connected.  As 
noted, although the veteran had inservice treatment for back 
complaints and reported recurrent back pain on his separation 
examination, the physical examination revealed no 
abnormalities when he was discharged from service which was 
essentially indicative that inservice back problems had 
resolved.  The VA examiner explained that after the veteran's 
discharge from service, he did not see any physician on an 
ongoing basis.  Although the veteran has made statements to 
the contrary, the Board, as noted, finds that he is not 
credible in that regard.  Current testing revealed no 
significant nerve root compromise despite the veteran's 
report of having a pinched nerve.  

The Board attaches significant probative value to the VA 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  The VA opinion is 
considered the most probative evidence of record.  Thus, this 
probative evidence establishes that current back disability 
is not related to service.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a back disability, diagnosed as 
mechanical low back pain with a small posterior annular tear 
at L5-S1 and mild bilateral facet disease, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


